Case: 19-50632   Document: 00515304710   Page: 1   Date Filed: 02/10/2020




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                            United States Court of Appeals
                                                                     Fifth Circuit

                                                                   FILED
                                                            February 10, 2020
                             No. 19-50632
                          Conference Calendar                 Lyle W. Cayce
                                                                   Clerk


UNITED STATES OF AMERICA,

                                      Plaintiff−Appellee,

versus

ISIDRO GONZALEZ-LOPEZ,

                                      Defendant−Appellant,


                              * * * * *



                             No. 19-50633
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff−Appellee,

versus

ISIDRO GONZALEZ-LOPEZ, also known as Isidro Lopez-Gonzalez,

                                      Defendant−Appellant.
     Case: 19-50632      Document: 00515304710         Page: 2    Date Filed: 02/10/2020


                                   No. 19-50632 c/w
                                    No. 19-50633



                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:18-CR-328-1
                            USDC No. 4:19-CR-117-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Isidro Gonzalez-
Lopez has moved for leave to withdraw and has filed a brief per Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Gonzalez-Lopez has not filed a response.

       We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeals present no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeals are DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2